 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT TACOMA

 6   FRASER ROTCHFORD,
                                                              Case No. C19-360 RJB-TLF
 7                             Plaintiff,
            v.                                                ORDER DISMISSING
 8                                                            PLAINTIFF’S COMPLAINT
     DISCOVERY BEHAVIORAL HEALTH,
 9
                               Defendants.
10

11          The Court, having reviewed the Report and Recommendation of Judge Theresa L. Fricke,

12   United States Magistrate Judge and the remaining record, and no objections having been filed,

13   does hereby find and ORDER:

14
           (1)    The Court adopts the Report and Recommendation (Dkt. 11)
15
           (2)    Plaintiff’s Complaint fails to state a claim upon which relief may be granted under
16                42 U.S.C. § 1983; and

17         (3)    Plaintiff’s Complaint, and therefore this action, is hereby DISMISSED without

18                prejudice.

            Dated this 18th day of July, 2019.
19

20

21
                                            A
                                            ROBERT J. BRYAN
22                                          United States District Judge

23

24

25

     ORDER DISMISSING PLAINTIFF’S COMPLAINT - 1
